Citation Nr: 1243488	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  07-16 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for claimed left foot disability.

2.  Entitlement to service connection for claimed right foot disability.

3.  Entitlement to service connection for claimed tinnitus.

4.  Entitlement to service connection for claimed skin disorders.

 

REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and L.S.



ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The Veteran served on active duty from July 1988 to July 1992, including service in the Southwest Asia during the Persian Gulf War.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the RO.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran provided testimony at a September 2009 hearing before an Acting Veterans Law Judge (AVLJ) who is no longer at the Board.  

The AVLJ who held the September 2009 hearing issued a decision in this matter in November 2009.  His decision was vacated and remanded to the Board by a Memorandum Decision of the Court of Appeals for Veterans Claims (Court) dated in May 2011.

In August 2011 the Board advised the Veteran that the AVLJ before whom he testified was no longer employed by the Board, and advised him of his right for a hearing before another Veterans Law Judge.  In August 2011 the Veteran responded that he did not wish to appear for another hearing before the Board.

In November 2011 the undersigned Veterans Law Judge remanded this matter to the RO for actions consistent with the Court's May 2011 Memorandum Decision.  The matter is now returned to the Board for final appellate adjudication.

In the Virtual VA claims file is a September 2009 RO letter to a U.S. Senator indicating that the RO had issued a Statement of the Case on the issue of a compensable evaluation for the service-connected migraines.  

The Board's Veterans Appeals Control and Locator System (VACOLS) indicates that a Form 9 with respect to this issue was received in October 2009, but that the appealed issue had not yet been certified to the Board.  

Neither the Statement of the Case nor the VA Form 9 is in the materials currently before the Board.  The matter appears to have been developed and adjudicated at the RO in Roanoke, Virginia, apart from the matters before the Board, which have during recent years been developed and adjudicated by the Appeals Management Center (AMC) in Washington, D.C.  

As the Board does not have sufficient information to determine whether it has jurisdiction over the issue, the matter is referred to the RO for appropriate action, to include consideration of whether there is a pending appeal to the Board as to the issue of an increased compensable rating for the service-connected migraines and whether there is a pending hearing request for this issue, as may be indicated in a VA Form 9. 


FINDINGS OF FACT

1.  The currently demonstrated chronic intermittent tinnitus is shown as likely as not to be due to the exposure to hazardous noise levels due to artillery fire consistent with his military occupational specialty as a cannon crewmember.

2.   The currently demonstrated chronic skin condition manifested by nummular eczema and pomphylox as likely as not had its clinical onset during the Veteran's Persian Gulf War deployment.

3.  The currently demonstrated disability of the left foot, diagnosed as hallux valgus, an old healed fracture of the distal half of the proximal phalanx of the left great toe, Achilles tendonitis, and mild degenerative changes of the first interphalangeal joint is shown as likely as not to be due foot trauma sustained during parachute jumps, marching and other strenuous activities while the Veteran was serving on active duty.

4.  The currently demonstrated right foot disability, diagnosed as hallux valgus is shown as likely as not to be related to foot trauma sustained during parachute jumps, marching and other strenuous activities while the Veteran was serving on active duty.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his disability manifested by tinnitus is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).

2.  By extending the benefit of the doubt to the Veteran, his disability manifested by nummular eczema and pomphylox is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).

3.  By extending the benefit of the doubt to the Veteran, his disability manifested by left foot hallux valgus, an old healed fracture of the distal half of the proximal phalanx of the left great toe, Achilles tendonitis, and mild degenerative changes of the first interphalangeal joint is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).

4.  By extending the benefit of the doubt to the Veteran, his disability manifested by right foot hallux valgus is due to disease or injury that was incurred in active service.  §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat.  2096 (2000), defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b).  Second, VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

As will be discussed, as there is sufficient evidence of record to grant the claims on appeal, further discussion of VCAA is not required at this time.  


Merits of the Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v.  Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v.  West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate that (1) a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v.  Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v.  Gober, 10 Vet. App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496.

The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even in cases where the disability resolves prior to the Secretary's adjudication of the claim.  McClain v.  Nicholson, 21 Vet. App. 319, 321-323 (2007).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v.  Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v.  Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In each case where a veteran is seeking service-connection for any disability due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a).

38 U.S.C.A. § 1154(b) provides that in the case of any veteran who engaged in combat with the enemy in active service during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incidence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  

Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service connection in such cases shall be recorded in full.  See also, 38 C.F.R. § 3.304(d); Maxson v.  Gober, 230 F.3d 1330, 1332 (Fed. Cir. 2000)

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  

When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v.  Derwinski, 1 Vet. App. 49 (1990).  

The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v.  Brown, 9 Vet. App. 518 (1996).  



I. Tinnitus

On his November 1987 entrance examination report of medical history, the Veteran marked "don't know" when asked had he ever had or did he then have hearing loss.  He marked "no" when asked had he ever had or did he then have ear trouble.  On the corresponding entrance examination report of medical examination, the examiner could not visualize the Veteran's ear drums due to wax.

On the July 1992 separation examination report of medical history, the Veteran marked yes when asked had he ever had or did he then have hearing loss; however the examiner noted that the Veteran had no conversational problems.  

On the Veteran's May 1992 separation examination report of medical examination, the examiner noted the Veteran's ears and drums as clinically normal.

The Veteran's primary military occupational specialty during active service was cannon crewmember.  See DD Form 214.

In a March 2006 VA treatment record, the Veteran reported having tinnitus.  Upon examination, the tympanic membranes and external auditory canals were clear, bilaterally.  The Veteran's oropharynx was within normal limits.  The Veteran was diagnosed with tinnitus.  

In October 2006, the Veteran complained of having tinnitus since 1992 after being in the artillery.  Again, the Veteran's tympanic membranes and external auditory canals were clear, bilaterally, and the oropharynx was within normal limits.  The Veteran was diagnosed with tinnitus.

In November 2006, the Veteran attended a VA audiology consultation.  The Veteran reported having decreased auditory acuity, greater in the right ear than the left, and intermittent tinnitus.  He had no history of ear surgery or ear infections.  The examiner acknowledged a history of military noise exposure.

In this case, as noted by the Court in its May 2011 Memorandum Decision, the Veteran asserts that he experienced symptoms of ringing in his ears since his time in service, although he had also stated that his tinnitus began in 2004.  

In addition, as noted by the Court, the Veteran's DD Form 214 stated that his primary military occupational specialty was a cannon crewmember, which would confirm his assertions that he was subjected to extensive noise exposure during service.  

In its May 2011 Memorandum Decision, the Court found that the evidence of record demonstrates that the Veteran currently experienced tinnitus, was subject to noise exposure as a cannon crewmember during service, and had experienced intermittent symptoms of tinnitus since his active service.  See Barr v.  Nicholson, 21 Vet. App. 303, 307 (2007) (stating that "[l]ay testimony is competent ...  to establish the presence of observable symptom[s] and 'may provide sufficient support for a claim of service connection' " (quoting Layno v.  Brown, 6 Vet. App. 465, 469 (1994))).

At a VA examination in January 2012, the examiner opined that the etiology of the Veteran's tinnitus could not be resolved without resort to speculation, and that given the onset of the Veteran's tinnitus well after service, it was unlikely that his tinnitus was caused by or related to any incident of service.  

However, the January 2012 VA examiner did not discuss in his rationale the Veteran's exposure to hazardous noise levels during active service, as would be the case with his duties as a cannon crewmember, or that the Veteran has provided competent lay testimony of intermittent symptoms of tinnitus since his active service.  As a result, the VA examiner's opinion is of only minimal probative value.  See, e.g., Nieves-Rodriguez v.  Peake, 22 Vet. App. 295, 305 (2008) (finding in part that the Board had properly discounted the probative value of a physician's opinion that had overlooked key pertinent evidence, and that the lack of a reasoned medical explanation is a significant factor in assessing the value of a medical opinion).

Of greater probative weight and value is that the Veteran has provided competent evidence of his ears ringing after exposure to artillery fire, as would be consistent with his military occupational specialty, and having intermittent tinnitus that as likely as not had its clinical onset during service.  

In resolving all reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.


II. Skin

The Veteran asserts that he has had a persistent rash since 1993 that, despite seeing several dermatologists, has not cleared.
 
In September 2009, the Veteran testified at a hearing that his skin problems began during service, but that he did not seek medical attention until approximately 2001 when the condition worsened.  He also testified that his skin condition had been variously diagnosed throughout the years.

On the November 1987 entrance examination report of medical history, the Veteran specifically marked "no" when asked have you ever had or have you now skin diseases.  On the corresponding report of medical examination, the examiner noted the Veteran's skin as clinically normal.  He noted no identifying body marks or scars.

The service treatment records showed two complaints of skin disorders while in service.  In April 1989, the Veteran complained of athlete's foot for two weeks.  The examiner noted skin peeling between his toes and prescribed foot washing and Tinactin three times a day.  

On an August 1990 Desert Shield/Storm out-processing check list, the Veteran specifically noted that he did not experience any skin infections or unusual rashes while deployed.  In April 1991, the Veteran presented with complaints of a rash in the groin area for two weeks that involved itching and irritation.  The examiner found a couple of papular lesions on the penis that were not ulcerative, itching, or producing discomfort at the time.  The examiner diagnosed probably herpes simplex virus.

On the July 1992 separation examination report of medical history, the Veteran specifically marked "no" when asked had he ever had or did he then have skin disease.  On the Veteran's May 1992 separation examination report of medical examination, the examiner noted the Veteran's skin and lymphatics as clinically normal.  The only identifying body mark or scar was a right inguinal surgical scar.

On a March 1993 VA general medical examination, the examiner noted the Veteran's skin as normal.

The Veteran reported to a private dermatologist for evaluation in July 2004.  The Veteran complained of having an itchy rash beginning about 9 months earlier that covered the fingers, arms, legs and feet.  

The dermatologist noted lichenified dry plaques, vesicular plaques (dyshidrosis), and excoriated nodules on the fingers, shoulders, arms, thighs, legs and back.  The skin was xerotic with no sign of infection.  

The dermatologist diagnosed the Veteran with atopic dermatitis and dyshidrotic dermatitis of the hands and nummular dermatitis of the legs and trunk.  

In another July 2004 record, the treating clinician noted improvement in the right knee, left leg, back, left hand and right hand.  Pompholyx persisted on the hands, but was improved.  Lichenified hyperkeratotic/pigmented papules on the legs also persisted.  The dermatologist diagnosed the Veteran with a combination of dyshidrotic and possible papular dermatitis.

In December 2004, the Veteran returned for a reevaluation.  He continued to have problems with itching.  The dermatologist noted many hyperpigmented indurated scaly papules and plaques over trunk, arms, and shins.  His hands showed dyshidrosis, but otherwise well hydrated.  The dermatologist was to rule out dermatitis herpetiformis, psoriasis, eczema, and allergic/irritant contact dermatitis.  A specimen was collected and examined.  The pathology report showed a diagnosis of subacute spongiotic dermatitis with eosinophils.  

The pathologist commented that the histologic features would be consistent with acute or irritant contact dermatitis.  In addition, the pathologist included herpes gestationis, arthropod reaction, and the urticarial phase of bullous pemphigoid in the differential diagnosis because some eosinophils were seen within the epidermis.  

In June 2005, the Veteran reported for a follow up from the December 2004 treatment.  The clinician noted flaring with multiple prurigo nodules and small erythematous papules on the trunk, upper extremities and lower extremities.  The face and scalp were clear.  The clinician noted a past biopsy that was consistent with spongiotic dermatitis with eosinophils.  He determined that the disability was not clinically consistent with urticarial pemphigoid.  The clinician also ruled out bug bites due to the year-round process and no improvement after bug spraying.  The clinician diagnosed the Veteran with eczematous dermatitis.  

At VA treatment in March 2006, the Veteran stated that his dermatitis was flaring.  The treating clinician noted a few hyperpigmented macules and patches with very little scale on the upper and lower extremities bilaterally.  The diagnosis was that of nummular dermatitis.  

In April 2006, the Veteran attended a VA dermatology consultation.  The Veteran complained of a rash for the past few years that itched.  The treating clinician noted a few hyperpigmented macules and patches on the back, abdomen, and upper and lower extremities, bilaterally, with very little scale.  The treating clinician diagnosed pruritus and possible eczema.

In June 2006, the treating clinician noted the previous diagnosis of spongiotic dermatitis with some eosinophils.  He also acknowledged the comment on the biopsy report showing that it could also be consistent with contact dermatitis, an allergic dermatitis, or an arthropod bite reaction.  

The treating clinician found dry patches on the upper extremities with scales on the palms.  He found few nummular hyperpigmented macules and patches with very little scale on the lower extremities.  The diagnosis was that of nummular dermatitis with dyshidrotic eczema.

The Veteran followed up in July 2006.  At that time, only the hands were still involved.  The lower extremities showed no abnormalities.  The upper extremities showed xerosis with few vesicles and mild scale on both palms.  The VA treating clinician diagnosed the Veteran with nummular dermatitis, much improved.

In January 2007, the treating clinician noted that the pruritus was fairly generalized but he had scattered itchy lesions.  An examination revealed tiny spongiotic vesicles clustered on the palms, thenar eminence, and few scaly plaques on palmar surface of hands but no fissuring or significant erythema.  

The upper extremities showed many hyperpigmented patches and few scaly patches on the forearms, bilaterally.  The lower extremities have hyperpigmented plaques and patches scattered and one papule on dorsal left toe covered with Cordran.  The treating clinician again diagnosed nummular dermatitis, which was stable.  He also diagnosed dyshidrotic eczema of the hands.

As the Court noted in its May 2011 Memorandum Decision, the Veteran was treated for athletes foot and peeling between his toes during service and, in a February 2006 private medical record, he was treated for a rash on his feet and lower extremities.  The Court found that, throughout his private and VA Medical Center treatment records the Veteran had stated that his skin disorder affected his "whole body ...  from head to toe."  

The Court further noted that the Veteran's private and VA Medical Center treatment records showed that his skin disorder was prone to flare-ups, as illustrated by the fact that his condition was worse at some treatment visits than at others.  

The Court further asserted that, in addition to being treated for a skin disorder during service and having a currently diagnosed skin disorder, the Veteran had consistently maintained throughout the course of his appeal that his skin disorder continued to afflict him after service, but that he did not seek medical treatment until approximately 2001 when the condition worsened.

At a VA examination in December 2011, the examiner diagnosed the Veteran's skin disorder as nummular eczema and pomphylox.  She opined that it would seem reasonable to assume the occurrence of a temporary flare of symptoms after his Gulf deployment, due to exposure to temperature extremes and the stress of combat.  However, she concluded that because neither of his skin conditions had "been associated with Gulf exposure, therefore it was less likely than not that his current skin conditions had a nexus to service in the gulf." 

The Veteran's skin was found to be normal at his entrance into active service, so that the presumption of sound condition of the Veteran's skin upon entry into service applies in this matter.   See 38 U.S.C.A. § 1111.

The December 2011 VA examiner asserted that it was reasonable to assume that the Veteran had a flare-up of his skin conditions as a result of his wartime service in the Persian Gulf, due in part to stress and temperature extremes.  

Further, she characterized the Veteran's conditions as chronic types of conditions.  However, she found that they were not "caused" by the Veteran's environmental exposures during the Gulf War.

However, the evidence is in relative equipoise in showing that the Veteran's skin condition as likely as not had had its clinical onset during service, with flare-ups, consistent with his assertions.  The evidence need not show the environmental exposures during the Persian Gulf War caused the conditions.  The presumption of sound condition at entry into service applies in this matter, and the evidence shows that the Veteran experienced skin symptoms during service after his deployment and that it is at least as likely as not that the conditions have existed from active service forward.

In resolving all reasonable doubt in the Veteran's favor, service connection for nummular eczema and pomphylox is warranted.  


III.  Feet

The Veteran asserts that, in 1988, while on active duty, his feet began to become painful due to his parachuting out of airplanes and landing on his feet.

In May 2006, the Veteran submitted a statement elaborating on his left and right foot disorders, stating that this condition was not related to his flat feet noted in service.  He reported having 42 parachute jumps during service that, combined with long road marches, caused his feet to hurt, including Achilles tendonitis.

The Veteran was awarded the parachutist badge during service.  See DD Form 214.

On the November 1987 entrance examination report of medical history, the Veteran replied "no" when asked have you ever had or have you now foot trouble.  On the corresponding report of medical examination, the examiner noted the Veteran's feet with moderate asymptomatic pes planus.  

On the July 1992 separation examination report of medical history, the Veteran specifically marked "no" when asked have you ever had or have you now foot trouble.  On the Veteran's May 1992 separation examination report of medical examination, the examiner noted the Veteran's feet as asymptomatic pes planus.  

The Veteran was afforded a general medical VA examination in March 1993 in conjunction with a claim of service connection for flat feet.  At that time the Veteran complained of pain in feet with prolonged ambulation.  

The Veteran's carriage, posture, and gait were considered normal.  The examiner specifically noted that there were no diseases or injuries of the musculo-skeletal system.  The examiner acknowledged the Veteran's flat feet, but found no functional affect.  The examiner diagnosed the Veteran with flat feet as the cause of his pain with prolonged ambulation.  

A rating decision dated in December 1993 denied service connection for bilateral flat feet.  The Veteran was notified of that decision and of his appellate rights.  While the Veteran submitted a Notice of Disagreement with that decision, he subsequently withdrew his Notice of Disagreement in a statement dated in August 1994 after the issuance of a Statement of the Case.  That decision is final, and the Board would observe that, in beginning this current claim in March 2006, the Veteran specifically made reference to service connection for a bilateral foot injury.  

Furthermore, in a statement from the Veteran received in March 2006, the Veteran specifically stated that his claim for a bilateral foot injury had nothing to do with his flat feet.  As such the Board construes this current claim as not including flat feet, including a claim to reopen the previously denied claim for flat feet.

In May 2005, the Veteran reported for private treatment with left leg acting up again.  The Veteran complained of left lower extremity pain with symptoms present in the back of his foot in the past.  

The Veteran stated that the symptoms were on and off over the past two months.  The treating clinician prescribed a brace, Icy/Hot, and Motrin.  He diagnosed the Veteran with left foot pain and left Achilles tendonitis.  

In May 2005, an orthopedic record showed a request for light duty due to left ankle and Achilles pain.  The examiner noted that the Veteran needed to wear a boot at all times at work.  

In March 2006, VA treatment records showed a diagnosis of arthralgia in both ankles.  In June 2006 the Veteran reported constant throbbing pain in both feet at a level of seven out of ten for longer than a year.  

In October 2006, the Veteran complained of bilateral ankle pain.  An examination revealed 2+ pedal pulses, no pedal edema, and no foot ulcers or lesions.  The foot sensation was intact to light touch.  The examiner diagnosed the Veteran with bilateral ankle arthralgia.  In January 2007, the Veteran reported constant aching pain in both feet at a level of seven out of ten for longer than a year.

As the Court noted in its May 2011 Memorandum Decision, throughout the course of this appeal, the Veteran had maintained that his current left and right foot disorders were the result of parachute jumps during service.  

At a VA examination in December 2011, the X-ray studies of the Veteran's feet showed slight hallux valgus, bilaterally, left greater than right.  There was also what appeared to be an old healed fracture of the distal half of the left great toe.  There were mild degenerative changes of the left first interphalangeal joint.  There was also mild pes planus.  

(The Board again notes that the Veteran is not seeking service connection for pes planus and was denied service connection for pes planus in December 1993.) 

The December 2011 VA examiner opined that the Veteran's bilateral foot disability was less likely than not related to service.  However, the opinion is of limited probative value because in her rationale the examiner did not discuss the Veteran's documented foot pain in March 1993, only months after service; his history of parachute jumps during active service; or his assertions that he had experienced foot symptoms and pain since service.  See Nieves-Rodriguez v.  Peake, 22 Vet. App. 295, 305-306 (2008) (finding in pertinent part that the Board had properly discounted the probative value of a physician's opinion that had overlooked key pertinent medical evidence).

Even so, the December 2011 VA examiner did specifically state that it was possible, though in her opinion, unlikely that the Veteran's foot problems were related to his period of active service.

The Board finds the Veteran's claims of injury to his feet consistent with the circumstances and hardships of his period of active service, including parachute jumps, marching, and other strenuous activities.  See 38 U.S.C.A. § 1154(a).

Hence, the Board finds the evidence to be in relative equipoise in showing that the Veteran has current foot disability, diagnosed as hallux valgus bilaterally, an old healed fracture of the distal half of the proximal phalanx of the left great toe, left Achilles tendonitis, and mild degenerative changes of the left first interphalangeal joint, that as likely as not was due to foot trauma experienced during his period of active duty.  

In resolving all reasonable doubt in the Veteran's favor, service connection for these bilateral foot conditions is warranted.


ORDER

Service connection for tinnitus is granted.

Service connection for skin disability, diagnosed as nummular eczema and pomphylox, is granted.  

Service connection for left foot disability, diagnosed as hallux valgus, an old healed fracture of the distal half of the proximal phalanx of the left great toe, Achilles tendonitis, and mild degenerative changes of the left first interphalangeal joint, is granted.

Service connection for right foot disability, diagnosed as hallux valgus, is granted.



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


